In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-17-00146-CR



       JEORGE CECILIO GONZALES, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 354th District Court
                Hunt County, Texas
               Trial Court No. 28,368




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                                     MEMORANDUM OPINION
           In 2012, Jeorge Cecilio Gonzales, pursuant to a plea agreement, pled guilty to tampering

with physical evidence1 and was placed on deferred adjudication community supervision for a

period of three years. In 2014, the State moved to revoke Gonzales’ community supervision and

to proceed to an adjudication of his guilt. The State alleged that Gonzales failed to report to his

community supervision officer, failed to submit to drug and alcohol testing, and admitted that he

used marihuana on July 5, 2014, in violation of the terms and conditions of his community

supervision. Although a warrant for Gonzales’ arrest was signed on August 27, 2014, Gonzales

was not arrested until 2017. At the hearing on the State’s motion, Gonzales pled true to all of the

allegations, and the trial court granted the State’s motion. Gonzales was sentenced to ten years’

incarceration. He appeals.

           Gonzales’ attorney on appeal has filed a brief which states that he has reviewed the record

and has found no genuinely arguable issues that could be raised. The brief sets out the procedural

history of the case and summarizes the evidence elicited during the course of the trial proceeding.

Meeting the requirements of Anders v. California, counsel has provided a professional evaluation

of the record demonstrating why there are no arguable grounds to be advanced on appeal. Anders

v. California, 386 U.S. 738, 743–44 (1967); In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim.

App. 2008) (orig. proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App. 1991);

High v. State, 573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978). Counsel also filed a

motion with this Court seeking to withdraw as counsel in this appeal.




1
    See TEX. PENAL CODE ANN. § 37.09(d)(1) (West 2016).

                                                          2
         On January 2, 2018, counsel mailed to Gonzales copies of the brief, the appellate record,

and the motion to withdraw. Gonzales was informed of his rights to review the record and file a

pro se response. By letter dated January 3, 2018, this Court informed Gonzales that any pro se

response was due on or before February 2, 2018. On February 12, 2018, this Court further

informed Gonzales that the case would be set for submission on the briefs on March 5, 2018. We

received neither a pro se response from Gonzales nor a motion requesting an extension of time in

which to file such a response.

         We have determined that this appeal is wholly frivolous. We have independently reviewed

the entire appellate record and, like counsel, have determined that no arguable issue supports an

appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). In the Anders

context, once we determine that the appeal is without merit, we must affirm the trial court’s

judgment. Id.

         We affirm the judgment of the trial court.2




                                                       Bailey C. Moseley
                                                       Justice

Date Submitted:            March 5, 2018
Date Decided:              March 6, 2018

Do Not Publish

2
 Since we agree that this case presents no reversible error, we also, in accord with Anders, grant counsel’s request to
withdraw from further representation of appellant in this case. See Anders, 386 U.S. at 744. No substitute counsel
will be appointed. Should appellant desire to seek further review of this case by the Texas Court of Criminal Appeals,
he must either retain an attorney to file a petition for discretionary review or file a pro se petition for discretionary
review. Any petition for discretionary review (1) must be filed within thirty days from either the date of this opinion
or the date on which the last timely motion for rehearing was overruled by this Court, see TEX. R. APP. P. 68.2, (2) must
be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3, and (3) should comply with
the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see TEX. R. APP. P. 68.4.
                                                           3